Exhibit 10.7

 
AMENDED AND RESTATED MANAGEMENT AGREEMENT
 
THIS AMENDED AND RESTATED MANAGEMENT AGREEMENT (this “Agreement”) is dated as of
the 13th day of March, 2013, by and between New York Mortgage Trust, Inc., a
Maryland corporation (“NYMT” or the “Company”), RB Commercial Mortgage LLC, a
Delaware limited liability company (“RB”), and RiverBanc, LLC, a North Carolina
limited liability company (the “Manager”).
 
RECITALS
 
WHEREAS, the Company is a real estate investment trust for federal income tax
purposes (“REIT”) that specializes in acquiring, owning and managing various
mortgage related and financial assets; and
 
WHEREAS, RB is a wholly owned subsidiary of the Company that invests principally
in commercial mortgage-backed securities, subordinate debt, preferred equity,
new whole loans, seasoned whole loans and other assets that meet in all material
respects the Company’s Guidelines (as hereinafter defined) and
 
WHEREAS, RB has retained the Manager to administer the business activities and
day-to-day operations of RB and to perform services for RB pursuant to that
certain Management Agreement dated as of April 5, 2011 (the “Previous Management
Agreement”); and
 
WHEREAS, the Company, RB and the Manager now desire to add the Company as a
party to this Agreement and, in so doing, to amend and restate the terms of the
Previous Management Agreement as described herein on the terms and conditions
here in after set forth.
 
NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company, RB and the Manager agree as follows:
 
1.
Definitions.  Capitalized terms used in this Agreement, and not otherwise
defined, shall have the respective meanings assigned to them below:

 
1.1.           “Adjusted Net Income” has the meaning set forth in Section 5.3.
 
1.2.           “Affiliate” means, when used with reference to a specified
Person, any Person that directly, or indirectly through one or more
intermediaries, Controls or is Controlled by, or is under common Control with
the specified Person.
 
1.3.           “Agreement” has the meaning set forth in the Preamble.
 
1.4.           “A-Note” means a senior tranche of a commercial first mortgage
loan originated or acquired by the Company that is structured in such a manner
for sale.
 
 
 

--------------------------------------------------------------------------------

 
 
1.5.           “Assets” means (A) the aggregate net carrying value (in
accordance with GAAP) of all Investments, specifically excluding (1) any
unrealized gains or losses that have impacted net carrying value as reported in
the Company’s financial statements prepared in accordance with GAAP, regardless
of whether such items are included in other comprehensive income or loss or in
net income, and (2) one-time events pursuant to changes in GAAP, and certain
non-cash items not otherwise described above, in each case, as mutually agreed
between the Manager and Company
 
1.6.           “Adjusted Net Income” is defined as net income (or loss)
calculated in accordance with GAAP , excluding all unrealized gains and losses
and after giving effect to all expenses paid to or on behalf of the Manager in
connection with acquiring or managing the Investments, including amortization of
capitalized costs of Investments, but not including costs that have been
capitalized.  For purposes of this calculation, interest expense will be
calculated using the average Debt outstanding during the applicable Calculation
Period (as defined in section 5.3.1) and the weighted average cost of funds for
the actual debt outstanding during the same Calculation Period.
 
1.7.           “Base Management Fee” has the meaning set forth in Section 5.2.
 
1.8.           “Calculation Period” has the meaning set forth in Section 5.3.1.
 
1.9.           “Cause” has the meaning set forth in Section 9.5.
 
1.10.         “Change of Control” means the occurrence of any of the following:
 
(i)         the sale, lease or transfer, in one or a series of related
transactions, of all or substantially all of the assets of the Manager, taken as
a whole, to any Person other than one of its Affiliates; or
 
(ii)         the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than one of the Manager’s Affiliates (including, without
limitation, Harvest Capital Strategies LLC or Hypotheca Capital, LLC and their
Affiliates), in a single transaction or in a related series of transactions, by
way of merger, consolidation or other business combination or purchase of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
or any successor provision) of 50% or more of the total voting power of the
voting capital interests of the Manager.
 
1.11.           “Company” has the meaning set forth in the Preamble; provided
that all references herein to the Company shall except as otherwise expressly
provided herein or where the context would imply otherwise, be deemed to include
any wholly-owned subsidiary of NYMT, including RB.
 
1.12.           “Code” means the Internal Revenue Code 1986, as amended.
 
 
2

--------------------------------------------------------------------------------

 
 
1.13.           “Compliance Requirements” has the meaning set forth in Section
2.1.
 
1.14.           “Control” (including the correlative meanings of the terms
“Controls,” “Controlled by” and “under common Control with”), as used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, through the ownership of voting securities, partnership interests or
other equity interests, by contract or other means.
 
1.15.           “Deal Fee” has the meaning set forth in Section 5.4.
 
1.16.           “Debt” means the greater of (A) the net carrying value (in
accordance with GAAP, excluding adjustments for unrealized gains or losses) of
all third-party debt or liabilities secured by the Investments and (B) prior to
termination of this Agreement, zero, or following termination of this Agreement,
an amount equal to 50% of Assets (as defined above).
 
1.17.           “Donlon” means Kevin Donlon, the Chief Executive Officer of the
Manager.
 
1.18.           “Effective Date” has the meaning set forth in Section 15.
 
1.19.           “Equity” means (A) Assets LESS (B) Debt.
 
1.20.           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
1.21.           “GAAP” means United States generally accepted accounting
principles.
 
1.22.           “Governing Instruments” means, with regard to any entity, the
articles of incorporation and bylaws in the case of a corporation, certificate
of limited partnership (if applicable) and the partnership agreement in the case
of a general or limited partnership, the articles of formation and the operating
agreement in the case of a limited liability company, the trust instrument in
the case of a trust, or similar governing documents, in each case as amended
from time to time.
 
1.23.           “Guidelines” has the meaning set forth in Section 2.1.
 
1.24.           “Hurdle Rate” has the meaning set forth in Section 5.3.1.
 
1.25.           “Incentive Management Fee” has the meaning set forth in Section
5.3.1.
 
1.26.           “Incentive Tail Assets” shall have the meaning set forth in
Section 9.4.
 
1.27.           “Independent Directors” means a director who is not affiliated,
directly or indirectly, with the Manager or the Company, whether by ownership
of, ownership interest in, employment by, or any material business or
professional relationship with the Manager or the Company (other than solely in
the capacity of a director of the Company).
 
1.28.           “Initial Term” has the meaning set forth in Section 9.1.
 
1.29.           “Investment Advisers Act” means the Investment Advisers Act of
1940, as amended from time to time.
 
 
3

--------------------------------------------------------------------------------

 
 
1.30.           “Investments” means the investments or other assets of the
Company sourced by the Manager pursuant to this Agreement which are owned
directly or indirectly by the Company or one of its Affiliates.
 
1.31.           “Losses” has the meaning set forth in Section 5.5.
 
1.32.           “Management Fee” has the meaning set forth in Section 5.1.
 
1.33.           “Manager” has the meaning set forth in the Preamble.
 
1.34.           “NYMT” has the meaning forth in the recitals.
 
1.35.           “Person” means any individual, corporation, partnership, joint
venture, limited liability company, estate, trust, unincorporated association,
any federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
 
1.36.           “RB” has the meaning set forth in the Preamble.
 
1.37.           “REIT” means real estate investment trust as defined under
Section 856 of the Code.
 
1.38.           [DELETED]
 
1.39.           “Renewal Term” has the meaning set forth in Section 9.1.
 
1.40.           “Sole Member” means New York Mortgage Trust, Inc. or any of its
majority-owned subsidiaries.
 
1.41.           “Termination Date” shall have the meaning set forth in Section
9.3.
 
1.42.           “Termination Fee” has the meaning set forth in Section 9.1.
 
1.43.           “Termination Notice” has the meaning set forth in Section 9.6.2.
 
1.44.           “Termination Without Cause” has the meaning set forth in Section
9.6.2.
 
1.45.           “Third Parties” has the meaning set forth in Section 3.1.
 
 
4

--------------------------------------------------------------------------------

 
 
2.
General Duties of the Manager.

 
2.1.           Services to be Provided by the Manager.  The Manager will provide
the Company with investment management services in accordance with the terms and
conditions contained in this Agreement and other applicable laws and
regulations.  Under this Agreement, the Manager shall manage the Investments
sourced by the Manager which are owned directly or indirectly by the Company or
its Affiliates, subject to the written investment guidelines set forth in
Exhibit A to this Agreement (the “Guidelines”) and the other terms and
conditions in this Agreement, and is hereby appointed the Company’s agent and
Attorney-in-Fact for that purpose.  As such, the Manager is authorized to
perform the following relating to the Investments, at the Company’s expense,
without further approval from the Company, except as expressly required by this
Agreement or as required by law:  (i) to make investment decisions; (ii) to buy,
sell and otherwise trade in securities (to the extent the Company has allocated
capital towards Investments); and (iii) to select brokers or dealers to execute
securities transactions.  Notwithstanding the foregoing, the Manager’s
activities hereunder shall at all times be subject to modification at the
Company’s direction to ensure the Company’s continuous compliance with
applicable requirements under the United States Internal Revenue Code and the
rules and regulations thereunder for the Company to maintain its status as a
REIT and under the Investment Company Act of 1940, as amended (the “Investment
Company Act”) and the rules and regulations thereunder for the Company and its
subsidiaries to maintain their exemption from regulation as an investment
company (collectively, the “Compliance Requirements”).  The Manager shall be
responsible solely for the Investments and shall have no duty to inquire into or
review the management or investment of other assets of Company and its
Affiliates.  The Manager agrees to perform its duties set forth herein in good
faith and in accordance with commercially reasonable standards, including,
without limitation:
 
2.1.1.             serving as the Company’s consultant with respect to the
formulation of the Guidelines and any modifications thereto, which shall be
negotiated and approved in good faith by each of the Manager and the Company,
and other policies for approval by the Company.  The Guidelines set forth in
Exhibit A hereto, including any modifications directed by the Company in order
to satisfy the Compliance Requirements, shall be applied at the time a
transaction is entered into, regardless of later market movements, and shall not
be deemed breached as a result of changes in the value or status of an
investment following its acquisition.
 
2.1.2.             investigating, analyzing and selecting possible investment
opportunities;
 
2.1.3.             representing the Company in connection with the purchase,
sale, commitment to purchase or sell, sourcing, structuring, and closing upon
commercial mortgage-backed securities, subordinate debt, preferred equity, new
whole loans, seasoned whole loans and other assets that meet in all material
respects the Company’s Guidelines, and managing the Investments;
 
2.1.4.             advising the Company and negotiating counterparty agreements,
including with third-party lenders for borrowing and hedging transactions;
 
2.1.5.             making available to the Company price information,
statistical and economic research, data and analysis regarding the Company’s
activities and the services performed for the Company by the Manager;
 
2.1.6.             investing any of the Company’s money allocated to investments
in accordance with the Company’s Guidelines, policies and procedures;
 
2.1.7.             advising the Company in connection with investment and
related policy decisions to be made by it;
 
2.1.8.             assisting the Company in qualifying to do business in all
applicable jurisdictions and assisting the Company with obtaining and
maintaining all appropriate licenses in respect of its business activities under
this Agreement;
 
 
5

--------------------------------------------------------------------------------

 
 
2.1.9.             assisting the Company to retain qualified experts as and when
needed;
 
2.1.10.             advising the Company in its compliance with all federal,
state and local regulatory requirements applicable to the Company and its
Affiliates in respect of its business activities under this Agreement, including
disclosure associated with periodic reporting under the Exchange Act;
 
2.1.11.             advising the Company and its Affiliates, if reasonably
requested by the Company, in their compliance with federal, state and local tax
filings and reports;
 
2.1.12.             advising the Company, as reasonably requested by the
Company, as to its capital structure and capital raising activities;
 
2.1.13.             evaluating and recommending to the Company hedging
strategies for the Company in respect of the Company’s business activities under
this Agreement;
 
2.1.14.             monitoring the operating performance of the Investments and
providing periodic reports with respect thereto to the Company, including
comparative information with respect to such operating performance and budgeted
or projected operating results;
 
2.1.15.             in respect of the Company’s business activities under this
Agreement, assisting the Company with the resolution of all claims, disputes or
controversies (including all litigation, arbitration, settlement or other
proceedings or negotiations) in which the Company may be involved or to which
the Company may be subject arising out of the Company’s day-to-day operations
hereunder, subject to the request and approval of the Company;
 
2.1.16.             using commercially reasonable efforts to cause expenses
incurred by or on behalf of the Company, in respect of the Company’s business
activities under this Agreement, to be commercially reasonable or commercially
customary and within any budgeted parameters or expense guidelines set by the
Company from time to time; and
 
2.1.17.             in respect of the Company’s business activities under this
Agreement using commercially reasonable efforts to cause the Company to comply
with all applicable laws.
 
2.2.           Obligations of the Manager; Restrictions.
 
2.2.1.             Verify Conformity with Acquisition Criteria.  The Manager
shall refrain from any action on behalf of the Company that does not comply with
the Guidelines adopted by the Company as in effect from time to time during the
term hereof.  The Company will periodically review the Guidelines and the
Company’s portfolio of Investments, each in consultation with the Manager, but
may not review each proposed investment.  If the Company determines in its
periodic review of transactions that a particular transaction does not comply
with the Guidelines, then the Company will consider what corrective action, if
any, can be taken and the Manager will undertake such corrective action as
directed by the Company.
 
 
6

--------------------------------------------------------------------------------

 
 
2.2.2.             Restrictions.  The Manager acknowledges that the Company
intends to conduct its operations in accordance with the Compliance Requirements
and the Manager agrees to use commercially reasonable efforts to cooperate with
the Company’s efforts to conduct its operations in accordance with the
Compliance Requirements.  The Manager shall refrain from any action which, in
its sole judgment made in good faith in consultation with legal counsel,
(A) would adversely affect the status of the Company or, if applicable, any
Affiliate of the Company as a REIT, (B) would adversely affect the Company’s, or
any Company Affiliates’, exclusion from status as an investment company under
the Investment Company Act, (C) is not in compliance with the Guidelines (unless
otherwise consented to by the Company in writing) or (D) would violate any
material law, rule or regulation of any governmental body or agency having
jurisdiction over the Company or any such Affiliate or which would otherwise not
be permitted by the Company’s or such Affiliate’s Governing Instruments or any
agreements provided to the Manager.  If the Manager is directed to take any such
action by the Company (including, without limitation, any corrective action
directed to be taken pursuant to Section 2.2.1), the Manager shall promptly
notify the Company of the Manager’s judgment that such action would adversely
affect such status or violate any such law, rule or regulation or the Governing
Instruments; operating policies adopted by the Company; or any agreements
provided to the Manager.
 
2.2.3.             Interested Transactions.  Except as set forth in this
Agreement, the Manager shall not (i) consummate any transaction which would
involve the acquisition by the Company of an asset in which the Manager or any
Affiliate thereof has an ownership interest or the sale by the Company of an
asset to the Manager or any Affiliate thereof, (ii) cause the Company to pay, or
become liable to the Manager for, any amounts not specifically provided for
herein, or (iii) under circumstances where the Manager is subject to an actual
or potential conflict of interest, in the reasonable judgment of the Manager,
because it manages both the Company and another Person (not an Affiliate of the
Company) with which the Company has a contractual relationship, take any action
constituting the granting to such Person of a waiver, forbearance or other
relief, or the enforcement against such Person of remedies, under or with
respect to the applicable contract, unless such transaction or action, as the
case may be and in each case, is approved by the Company.
 
2.2.4.             Portfolio Transactions.  In placing portfolio transactions
and selecting brokers or dealers, the Manager shall obtain on behalf of the
Company commercially reasonable terms.  In assessing commercially reasonable
terms for any transaction, the Manager shall consider all factors it deems
relevant, including the breadth of the market in the security, the price of the
security, the financial condition and execution capability of the broker or
dealer, and the reasonableness of the commission, if any, both for the specific
transaction and on a continuing basis.
 
2.2.5.             Reports.  The Manager shall prepare regular reports for the
Company to enable the Company to review its acquisitions, portfolio composition
and characteristics, credit quality, performance and compliance with the
investment criteria and policies approved by the Company.
 
2.2.6.             Insurance Coverage.  The Manager shall maintain reasonable
and customary “errors and omissions” insurance coverage and other customary
insurance coverage.  The premium for such insurance shall be paid by the Manager
or its Affiliates.
 
 
7

--------------------------------------------------------------------------------

 
 
2.3.           Cooperation of the Company.  The Company agrees to take all
actions reasonably required to permit the Manager to carry out its duties and
obligations under this Agreement.  The Company further agrees to make available
to the Manager all materials reasonably requested by the Manager to enable the
Manager to satisfy its obligations to the Company.  Upon request by the Manager
and provided funds have been allocated by the Company to Investments, the
Company agrees to use its commercially reasonable efforts to make such funds
available to the Manager to fund any Investment that satisfies the Guidelines.
 
3.
Devotion of Time; Additional Activities of the Manager and its Affiliates.

 
3.1.           Devotion of Time.  The Manager will devote such of its time in
connection with the investment management services to be provided hereunder as
the Company and the Manager reasonably deem necessary and appropriate,
commensurate with the level of activity of the Company from time to time in the
class of assets referenced to in the second Recital.
 
3.2.           Other Activities; Competition.  The Manager, or any Affiliate of
the Manager, may act as manager for any other persons, firms or corporations
other than the Company (hereinafter collectively referred to as “Third
Parties”), the investment objectives or policies of which are similar to those
of the Company.  The Manager or any such Affiliate may buy, sell or trade any
securities or commodities or real estate for the Manager’s own accounts or for
the accounts of others for whom the Manager or any such Affiliate may be acting.
 
 Notwithstanding the foregoing, the Manager is prohibited from advising Third
Parties that are organized to qualify as a REIT or public partnership, other
than the Company and its Affiliates, with respect to any investment opportunity
that falls within the Guidelines unless (i) the Company specifically refuses to
fund such specific investment opportunity in writing, (ii) the Company refuses
to allocate capital for investment opportunities that fall within the Guidelines
and are sourced or managed by the Manager for 120 days after such allocation has
been requested by the Manager in writing, or (iii) the Company makes a statement
in writing that it is no longer willing to allocate capital for investment
opportunities managed by the Manager.
 
Notwithstanding the foregoing, nothing herein shall prohibit the Manager from
advising any Third Parties on investments that are outside of the Guidelines.


If the Company and the Manager are unable in good faith to reach agreement on
any changes to the Guidelines pursuant to Section 2.1.1 hereof within 60 days
following the commencement of negotiations related thereto the restrictions set
forth in this section shall have no further force or effect.  The Company shall
have the benefit of the Manager’s best judgment and effort in rendering services
and, in furtherance of the foregoing, the Manager shall not undertake activities
which, in its good faith judgment, will substantially and adversely affect the
performance of its obligations under this Agreement.
 
 
 
8

--------------------------------------------------------------------------------

 
 
3.3.           Allocation of Investment Opportunities and Aggregation Policy.
 
3.3.1.             The Company and the Manager agree that to the extent the
Manager provides management services to Third Parties with investment objectives
similar to the Company, and the Manager identifies an investment opportunity or
opportunities suitable for the Company and one or more Third Parties, and such
investment is of a size that requires an allocation of such investment between
the Company and one or more Third Parties, the Manager will allocate such
investment in a fair and equitable manner and will take into account the
following considerations:  (i) the primary investment strategy and the
particular stage in portfolio development within each company managed by the
Manager; (ii) the effect of the potential acquisition on the diversification of
each company’s portfolio’s investments by coupon, purchase price, size,
prepayment characteristics, and leverage; (iii) the cash requirements of each
company’s portfolio; (iv) the anticipated cash flow of each company’s portfolio;
and (iv) the amount of funds available to each company’s portfolio and the
length of time such funds have been available for investment.  The parties
hereto acknowledge that information and recommendations provided by the Manager
to the Company may be different from the information and recommendations
supplied by the Manager or its Affiliates to Third Parties.  The Company shall
be entitled to equitable treatment under the circumstances in receiving
information, recommendations and any other services, but the Company recognizes
that it is not entitled to receive preferential treatment as compared with the
treatment given by the Manager to any Third Parties.  On a quarterly basis,
subject to preexisting contractual confidentiality obligations owed by the
Manager to Third Parties, the Manager will provide to the Company all
information available or reasonably requested by the Company with respect to
allocation decisions the Manager has made to allocate investment opportunities
between the Company and Third Parties, if any, and discuss with the Company
portfolio needs of each managed company for the next quarter to determine
prospectively whether any asset allocation conflict is likely to occur and the
proposed resolution of any such conflict.
 
3.3.2.             The parties hereto agree that (i) the Manager may aggregate
transactions by the Company and other clients of the Manager and its affiliates
in circumstances where the Manager reasonably believes such aggregation would
result in best execution, (ii) no account will be favored over any other account
and each account that participated in aggregated orders will participate at the
average price acquired for all transactions on a given business day, (iii) each
account’s books and records will separately reflect, where orders are
aggregated, the securities held by and bought and sold for each account, (iv)
funds of participating accounts whose orders are aggregated will be deposited
with one or more banks or broker/dealers, and any cash attributable to the
accounts will not be held collectively for the respective owners any longer than
is commercially necessary to settle the purchase or sale in question on a
delivery versus payment basis and (v) no party will receive additional
compensation or remuneration of any kind as a result of the aggregation
procedure.
 
4.
Records; Confidentiality.

 
The Manager shall maintain appropriate books of account and records relating to
services performed under this Agreement, and such books of account and records
shall be accessible for inspection by representatives of the Company or any
subsidiary of the Company at any time during normal business hours.  Except in
the ordinary course of business of the Company, the Manager shall keep
confidential any and all information it obtains from time to time in connection
with the services it renders under this Agreement and shall not disclose any
portion thereof to non-affiliated third parties, except with the prior written
consent of the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
5.
Compensation of the Manager.

 
5.1.           Management Fee.  For the Manager’s services rendered under this
Agreement, the Company shall pay the Manager a management fee (the Base
Management Fee, Incentive Management Fee and Deal Fee, each as hereinafter
defined, are collectively referred to as, the “Management Fee”).
 
5.2.           Computation of Base Management Fee.  The Manager shall earn a
base management fee for each month during the Initial Term and for each month
during the Renewal Term that shall be calculated and paid monthly in arrears,
equal to 1/12th of 1.50% (per annum) of Equity (such amount being hereinafter
referred to as, the “Base Management Fee”).  For purposes of calculating the
Base Management Fee, Equity shall be determined as of the last day of the
applicable month.  The Manager shall compute the Base Management Fee within
fifteen (15) business days after the end of each month and shall promptly
deliver such calculation to the Company for review.  The Company is obligated to
pay any undisputed portion of the Base Management Fee within five (5) business
days following the delivery to the Company of the Manager’s written statement
setting forth the computation of the Base Management Fee for such month.
 
5.3.           Incentive Fee.
 
5.3.1.             The Manager will be entitled to an incentive fee (the
“Incentive Management Fee”) that shall be calculated quarterly and payable
within 60 days after the end of each fiscal quarter during the Initial Term and
each Renewal Term of this Agreement.  For each of the first three quarters of
each calendar twelve (12) month period during the Initial Term and each Renewal
Term of this Agreement, the Incentive Management Fee calculation shall be based
upon the average Equity during the fiscal quarter, and shall be payable in an
amount equal to 35% of the dollar amount by which Adjusted Net Income (as
defined below) attributable to the Investments, before the Incentive Management
Fee, exceeds an annualized 12% rate of return on such average Equity for such
quarter (the “Hurdle Rate”); provided, however, that in the event the annualized
rate of return on such average Equity for such quarter exceeds 21%, the
applicable percentage for calculation of the Incentive Management Fee on the
incremental return in excess of 21% shall be reduced to 20% from 35%.  For the
fourth fiscal quarter of each calendar twelve (12) month period during the term
of this Agreement, the Incentive Management Fee shall be payable in an amount
equal to the excess, if any, of (x) 35% of the dollar amount by which Adjusted
Net Income attributable to the Investments during the calendar twelve (12) month
period, before the Incentive Management Fee, exceeds the Hurdle Rate (provided,
however, that the applicable percentage for calculation of the Incentive
Management Fee on any incremental return in excess of 21% shall be reduced to
20% from 35%), over (y) the total Incentive Management Fees paid for the first
three quarters of each such calendar twelve (12) month period during the term of
this Agreement.  The return on Equity for each calendar twelve (12) month period
or quarter, as applicable, during the term of this Agreement (the “Calculation
Period”) shall be determined by dividing (i) the Adjusted Net Income
attributable to the Investments for the Calculation Period by (ii) the average
Equity during the Calculation Period.  In the event that the return on average
Equity for a quarterly Calculation Period is greater than 21%, but the return on
average Equity is less than 21% for the annual Calculation period, the Incentive
Management Fee will utilize a split of 35% for the entire year, and the payment
for the final quarter will be adjusted to reflect a 35% split for the entire
year.  An illustration of how the Incentive Management Fee is calculated is
included in Exhibit B.
 
 
10

--------------------------------------------------------------------------------

 
 
5.3.2.             Any Incentive Management Fee payment will be subject to a
9.0% minimum return (the “High Water Mark”).  Like the Hurdle Rate, which is
calculated on a calendar twelve (12) month basis, the High Water Mark is
calculated on a calendar twelve (12) month basis and shall reset every
twenty-four (24) months.  The High Water Mark will be a static dollar figure
that the Manager will be required to recoup, to the extent there was a deficit
in the prior High Water Mark calculation period before it can receive an
Incentive Management Fee.  For example, if in the first quarter of 2013, the
Company earns an annualized return on Equity of 7%, which is 2% short of the
High Water Mark, and this 2% deficit is equivalent to a dollar amount of $2
million, the Manager would have to earn net profit of $2 million in subsequent
quarters to get above the High Water Mark before it would be eligible again to
receive an Incentive Management Fee.  This is independent of the new High Water
Mark, which will have to be reached in the following quarter(s).  An
illustration of how the High Water Mark is calculated is included on Exhibit B.
 
5.4.           Deal Fees.  The Company agrees that it may, with the assistance
of the Manager, charge borrowers origination fees on loans originated by the
Company, collect assumption fees or modification fees from loans underlying
commercial mortgage-backed securities or earn profits on the sale of loans owned
by the Company.  All (x) origination fees, assumption fees, modification fees
(in each case, to the extent collected) and (y) profits on the sale of A-Notes
will be split on a 50/50 basis between the Manager and the Company (the “Deal
Fee”).
 
5.5.           Fee Offset.  In the event the Company incurs, accrues or
otherwise suffers any losses under GAAP (“Losses”) as a result of the Manager’s
(i) failure to materially adhere to the Company’s Guidelines or (ii) material
breach of any term or condition hereof, without limiting any other rights and
remedies the Company may have in law or in equity against the Manager, any
Management Fee that would otherwise be due and owing hereunder (whether accrued
and unpaid or in the future) shall be offset against the amount of such Losses
on a dollar for dollar basis.
 
6.
Expenses of the Manager and the Company.

 
6.1.           Expenses of the Manager.  Without regard to the compensation
received under this Agreement by the Manager, the Manager shall bear the
following expenses:
 
6.1.1.             employment expenses of the personnel employed by the Manager
and/or its Affiliates (including, but not limited to, officers of the Company
employed by the Manager and/or its Affiliates), including, but not limited to,
salaries, wages, payroll taxes and the cost of employee benefit plans of such
personnel.
 
6.1.2.             rent, telephone, utilities, office furniture, equipment,
machinery, and other office expenses of the Manager and/or its Affiliates.
 
6.2.           Expenses of the Company.  The Company or any subsidiary of the
Company shall pay all of its expenses under this Agreement except those that are
the responsibility of the Manager pursuant to Section 6.1 of this Agreement, and
without limiting the generality of the foregoing, it is specifically agreed that
the following expenses of the Company or any subsidiary of the Company shall be
paid by the Company and shall not be paid by the Manager or Affiliates of the
Manager:
 
 
11

--------------------------------------------------------------------------------

 
 
6.2.1.             expenses in connection with the issuance and transaction
costs incident to the acquisition, disposition and financing of Investments,
including those expenses that would customarily be capitalized as part of the
Investment;
 
6.2.2.             the compensation and expenses of the Company’s directors and
officers and the cost of liability insurance to indemnify the Company’s
directors and officers;
 
6.2.3.             costs associated with the establishment and maintenance of
any of the Company’s credit or other indebtedness (including commitment fees,
accounting fees, legal fees, closing and other similar costs) or any of the
Company’s securities offerings;
 
6.2.4.             expenses connected with communications to holders of the
Company’s securities or of its Affiliates and other bookkeeping and clerical
work necessary in maintaining relations with holders of such securities and in
complying with the continuous reporting and other requirements of governmental
bodies or agencies, including, without limitation, all costs of preparing and
filing required reports with the SEC, the costs payable by the Company to any
transfer agent and registrar in connection with the listing and/or trading of
the Company’s or its Affiliate’s stock on any exchange, the fees payable by the
Company or its Affiliates to any such exchange in connection with its listing,
costs of preparing, printing and mailing of the Company’s or its Affiliates
annual report to its stockholders and proxy materials with respect to any
meeting of the stockholders of the Company;
 
6.2.5.             costs associated with any computer software or hardware,
electronic equipment or purchased information technology or analytical services
from third-party vendors to the extent used for the Company and approved in
advance by the Company;
 
6.2.6.             expenses incurred by the Manager for reasonable travel on the
Company’s behalf and other reasonable out-of-pocket expenses incurred by
personnel and agents of the Manager in connection with the purchase, financing,
refinancing, sale or other disposition of an Investment;
 
6.2.7.             costs and expenses incurred with respect to market
information systems and publications, research publications and materials, and
settlement, clearing and custodial fees and expenses to the extent used for the
Company and approved in advance by the Company;
 
6.2.8.             compensation and expenses of the Company’s custodian and
transfer agent, if any;
 
6.2.9.             the costs of maintaining compliance with all federal, state
and local rules and regulations or any other regulatory agency;
 
6.2.10.             all taxes and license fees;
 
 
12

--------------------------------------------------------------------------------

 
 
6.2.11.             costs and expenses incurred in contracting with third
parties, including Affiliates of the Manager;
 
6.2.12.             all other costs and expenses relating to the Company’s
business and investment operations, including, without limitation, the costs and
expenses of acquiring, owning, protecting, maintaining, developing and disposing
of investments, including appraisal, reporting, audit and legal fees;
 
6.2.13.             expenses relating to any office(s) or office facilities,
including but not limited to disaster backup recovery sites and facilities,
maintained for the Company or its investments separate from the office or
offices of the Manager;
 
6.2.14.             expenses connected with the payments of interest, dividends
or distributions in cash or any other form authorized or caused to be made by
the Company to or on account of holders of the Company’s securities or of its
subsidiaries, including, without limitation, in connection with any dividend
reinvestment plan;
 
6.2.15.             any judgment or settlement of pending or threatened
proceedings (whether civil, criminal or otherwise) against the Company, or
against any trustee, director, partner, member or officer of the Company in his
capacity as such for which the Company is required to indemnify such trustee,
director, partner, member or officer by any court or governmental agency; and
 
6.3.           Expense Reports; Reimbursement to the Manager.  The Manager shall
prepare a report documenting the reimbursable expenses incurred by the Manager
on behalf of the Company during each month, and shall deliver such statement to
the Company within fifteen (15) business days after the end of each calendar
month.  Undisputed expenses incurred by the Manager on behalf of the Company
shall be reimbursed monthly to the Manager on the last day of the month in which
such report is properly submitted.  Expense reimbursement to the Manager shall
be subject to adjustment at the end of each fiscal year in connection with the
annual audit of the Company.  In the event the Company and the Manager are
unable to reach agreement regarding any expenses submitted by the Manager
hereunder within 60 days following the Manager’s submission of such expenses
pursuant to this Section 6.3, the Company and the Manager agree to submit such
disputed expenses to a single, qualified and independent arbitrator, whose
appointment shall be agreed upon between the parties, or failing agreement
within fourteen (14) days, after either party has given to the other a written
request to concur in the appointment of an arbitrator, by an arbitrator to be
appointed by the President or a Vice President of the Chartered Institute of
Arbitrators.  The Company and the Manager hereby agree to evenly split the cost
associated with the appointment of any such arbitrator.
 
 
13

--------------------------------------------------------------------------------

 
 
7.
Limits of Manager Responsibility.

 
The Manager assumes no responsibility under this Agreement other than to render
the services specifically called for under this Agreement and shall not be
responsible for any action of the Company in following or declining to follow
any advice or recommendations of the Manager, including as set forth in
Section 2.2.2 of this Agreement.  The Manager, its managers, officers, members
and employees will not be liable to the Company, any issuer of Investments, any
Affiliate of the Company, its stockholders or any of its Affiliate’s
stockholders or the Independent Directors for any acts or omissions, errors of
judgment or mistakes of law by the Manager, its managers, officers, members or
employees under or in connection with this Agreement, except by reason of acts
or omissions, errors of judgment or mistakes of law constituting willful
misconduct, gross negligence or fraud.  The Company shall reimburse, indemnify
and hold harmless the Manager, its managers, officers, members and employees of
and from any and all expenses, losses, damages, liabilities, demands, charges
and claims of any nature whatsoever (including, without limitation, attorneys’
fees) in respect of or arising from any acts or omissions, errors of judgment or
mistakes of law of the Manager, its managers, officers, members and employees
made in the performance of the Manager’s duties under this Agreement or pursuant
to any underwriting agreement or similar agreement to which Manager is a party
in connection with any debt or equity sales of the Company’s securities and not
constituting willful misconduct, gross negligence or fraud.  The Manager shall
be further indemnified by the Company as an agent of the Company to the maximum
extent permissible in accordance with the terms of the Company’s Governing
Instruments.
 
The Manager shall reimburse, indemnify and hold harmless the Company and its
Affiliates and their members, managers, directors, officers, employees and
stockholders from any and all expenses, losses, damages, liabilities, demands,
charges and claims of any nature whatsoever (including, without limitation,
attorneys’ fees) in respect of or arising from the Manager’s willful misconduct,
gross negligence or fraud.
 
8.
No Joint Venture.

 
The Company and the Manager are not partners or joint venturers with each other,
and nothing in this Agreement shall be construed to make them such partners or
joint venturers or impose any liability as such on any of them.  The Manager is
an independent contractor and, except as expressly provided or authorized in
this Agreement, shall have no authority to act for or represent the Company.
 
9.
Term; Renewal; Termination Fee; Termination.

 
9.1.           Term.  This Agreement shall commence on the Effective Date and
shall continue in force until the second anniversary of the Effective Date (the
“Initial Term”) and thereafter shall be automatically extended for additional
one (1) year terms (each, a “Renewal Term”) without further action unless one
party delivers written notice of non-renewal to the other party at least 180
days prior to the end of the then-applicable term.
 
9.2.           Termination Fee.  If this Agreement is terminated for any reason
other than pursuant to Section 9.4.1 (but, in the case of Section 9.4.1(i), only
to the extent that the Manager’s actions caused the Company to become an
investment company under the Investment Company Act), Section 9.5 and Section
9.6.1 hereof, the Company (i) shall pay the Manager a termination fee in an
amount equal to 24 times the Base Management Fee earned by the Manager during
the one month period immediately preceding the date of such termination (the
“Termination Fee”) and (ii) shall further continue to pay the Manager the
Incentive Management Fee until such time as the Company ceases to hold the
Incentive Tail Assets (defined below).
 
 
14

--------------------------------------------------------------------------------

 


9.3.           Right of First Refusal Upon Termination.  So long as this
Agreement is in effect, or if this Agreement is terminated for any reason by the
Company other than for cause (as defined below), including non-renewal, the
Manager shall have the exclusive right of first refusal on a renewable and
ongoing basis in accordance with the last sentence of this Section 9.3, to
purchase any of the Investments, other than investment-grade securities, that
existed on the date of termination (the “ROFR Investments”).  Upon effectiveness
of the foregoing provision, in the event the Company receives a bone fide third
party offer to purchase any ROFR Investment, the Company shall provide the
Manager with written notice thereof detailing the terms of such sale.  The
Manager shall have 120 days following receipt of such written notice to exercise
its right of first refusal and notify the Company of its intent to purchase the
subject ROFR Investment and to close on the purchase of the subject ROFR
Investment on the same terms, time periods and conditions as set forth in the
Company’s written notice to the Manager.  In the event the Manager fails to
exercise its right of first refusal and purchase the ROFR Investment within the
time period stipulated in the immediately preceding sentence, the Company may
sell the subject ROFR Investments to a third party on the same terms and
conditions as were set forth in the original notice to the Manager within 180
days after the expiration of the aforesaid time period.  If the Company does not
sell the ROFR Investments within such 180 day period, the Company shall again
comply with the terms hereof prior to any such sale of the ROFR Investments at a
later date.  Any investments encumbered by a financing transaction with a
maturity greater than one year that are transferred to the lender in connection
with a default under such financing arrangement shall not be considered a ROFR
Investment.
 
9.4.           Termination by the Manager.
 
9.4.1.             The Manager may terminate the Agreement if (i) the Company
becomes an investment company under the Investment Company Act or (ii) the
Manager declines to renew the Agreement by providing the Company with 60 days’
prior written notice.  Except as set forth in Section 9.4.2, no Termination Fee
shall be due and owing in the event the Manager terminates the Agreement in
accordance with this Section 9.4.1.  In the event this Agreement is terminated
pursuant to this Section 9.4.1, from and after the Termination Date, the Manager
will continue to be entitled to receive an Incentive Management Fee in
accordance with the terms of this Agreement on all Investments as of the
Termination Date (the “Incentive Tail Assets”), until such time as such
Incentive Tail Assets are disposed of by the Company or mature; provided,
however, that the Manager shall not be entitled to an Incentive Management Fee
on Incentive Tail Assets to the extent this Agreement is terminated pursuant to
clause (i) of this subsection and the Manager’s actions are deemed to have
caused the Company to become an investment company under the Investment Company
Act.
 
9.4.2.             The Manager may terminate the Agreement, which termination
will trigger payment of the Termination Fee, if the Company has breached this
Agreement in any material respect, the Manager provides 60 days’ written notice
of such breach and the Company fails to cure such breach within 60 days of
receiving written notice.  In the event this Agreement is terminated pursuant to
this Section 9.4.2, the Company agrees to pay the Manager the Incentive
Management Fee on Incentive Tail Assets until such time as the Incentive Tail
Assets are disposed of by the Company or mature.
 
 
15

--------------------------------------------------------------------------------

 
 
9.5.           Termination by Company for Cause.  At the option of the Company,
this Agreement shall be and become terminated upon 30 days’ written notice of
termination from the Company to the Manager if any of the following events shall
occur (termination for any of such events shall constitute termination for
“Cause”):
 
9.5.1.             the Manager has breached this Agreement in any material
respect and, after written notice of such violation, the Manager has failed to
cure such breach within 30 days;
 
9.5.2.             the Manager engages in any act of fraud or embezzlement
against the Company,
 
9.5.3.             there is an event of any gross negligence or willful
misconduct on the part of the Manager in the performance of its duties under
this Agreement that is materially detrimental to the Company;
 
9.5.4.             the Manager dissolves (unless the Company has previously
approved a successor);
 
9.5.5.             if Kevin Donlon ceases to be a full-time employee of the
Manager or its Affiliates (or any of its or their successors or assigns).
 
9.5.6.             the Manager undergoes a Change of Control without consent of
the Company; or
 
9.5.7.             there is entered an order for relief or similar decree or
order with respect to the Manager by a court having competent jurisdiction in an
involuntary case under the federal bankruptcy laws as now or hereafter
constituted or under any applicable federal or state bankruptcy, insolvency or
other similar laws; or the Manager (i) ceases, or admits in writing its
inability, to pay its debts as they become due and payable, or makes a general
assignment for the benefit of, or enters into any composition or arrangement
with, creditors; (ii) applies for, or consents (by admission of material
allegations of a petition or otherwise) to the appointment of a receiver,
trustee, assignee, custodian, liquidator or sequestrator (or other similar
official) of the Manager or of any substantial part of its properties or assets,
or authorizes such an application or consent, or proceedings seeking such
appointment are commenced without such authorization, consent or application
against the Manager and continue undismissed for 30 days; (iii) authorizes or
files a voluntary petition in bankruptcy, or applies for or consents (by
admission of material allegations of a petition or otherwise) to the application
of any bankruptcy, reorganization, arrangement, readjustment of debt,
insolvency, dissolution, liquidation or other similar law of any jurisdiction,
or authorizes such application or consent, or proceedings to such end are
instituted against the Manager without such authorization, application or
consent and are approved as properly instituted and remain undismissed for
30 days or result in adjudication of bankruptcy or insolvency; or (iv) permits
or suffers all or any substantial part of its properties or assets to be
sequestered or attached by court order and the order remains undismissed for
30 days; provided, however, that in the event the Manager becomes the subject of
a case under federal bankruptcy or similar federal or state laws and remains in
possession of its property and continues to operate its business (as a debtor in
possession or otherwise), the Company shall not have the option to terminate
this Agreement unless the Independent Directors determine in good faith that as
a result of such proceeding the Manager cannot reasonably be expected to fulfill
its obligations under this Agreement.  If any of the events specified in this
Section shall occur, the Manager shall give prompt written notice thereof to the
Company upon the happening of such event.
 
 
16

--------------------------------------------------------------------------------

 
 
9.6.           Other Termination by Company.
 
9.6.1.             Negative Return on Equity.  In the event the Company realizes
a negative 15% return on Equity in any fiscal year, calculated in accordance
with GAAP, the Company may terminate the Agreement by written notice to the
Manager within 180 days following the fiscal year in which such negative return
was realized.  No Termination Fee shall be due and owing in the event the
Company terminates the Agreement in accordance with this Section 9.6.1.  In the
event this Agreement is terminated pursuant to this Section 9.6.1, from and
after the Termination Date, the Manager will continue to be entitled to receive
an Incentive Management Fee in accordance with the terms of this Agreement on
all Incentive Tail Assets, until such time as such Incentive Tail Assets are
disposed of by the Company or mature.
 
9.6.2.             Termination for any Other Reason Following Expiration of
Initial Term.  Notwithstanding any other provision of this Agreement to the
contrary, upon the expiration of the Initial Term and upon 180 days’ prior
written notice to the Manager (the “Termination Notice”), the Company may,
without Cause terminate this Agreement (a “Termination Without Cause”).  The
Termination Fee shall be due and owing in the event the Company terminates the
Agreement in accordance with this Section 9.6.2.  In the event this Agreement is
terminated pursuant to this Section 9.6.2, from and after the Termination Date,
the Manager will continue to be entitled to receive an Incentive Management Fee
in accordance with the terms of this Agreement on all Incentive Tail Assets,
until such time as such Incentive Tail Assets are disposed of by the Company or
mature.  In connection with any termination of this Agreement, including
Termination Without Cause, the Manager shall cooperate with the Company in
executing an orderly transition of the management of the Company’s assets to the
Manager or such other Persons, as applicable.
 
10.
Assignments.

 
This Agreement shall terminate automatically in the event of its assignment, by
operation of law or otherwise, in whole or in part, by the Manager, unless such
assignment is consented to in writing by the Company with the consent of a
majority of the Independent Directors.  Any such permitted assignment shall bind
the assignee under this Agreement in the same manner as the Manager is
bound.  In addition, the assignee shall execute and deliver to the Company a
counterpart of this Agreement naming such assignee as Manager.  This Agreement
shall not be assigned by the Company without the prior written consent of the
Manager, except in the case of assignment by the Company to an entity which is a
successor (by merger, consolidation or purchase of assets) to the Company, in
which case such successor organization shall be bound under this Agreement and
by the terms of such assignment in the same manner as the Company is bound under
this Agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
11.
Action Upon Termination.

 
Upon termination of this Agreement, the Manager shall forthwith:
 
11.1.           after deducting any accrued Management Fees not subject to
offset in accordance with Section 5.5 and reimbursement for its expenses to
which it is then entitled, pay over to the Company or any subsidiary of the
Company all money collected and held for the account of the Company or any
subsidiary of the Company pursuant to this Agreement;
 
11.2.           deliver to the Company a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Company or any subsidiary of the Company; and
 
11.3.           deliver to the Company all property and documents of the Company
or any subsidiary of the Company then in the custody of the Manager.
 
12.
Release of Money or Other Property Upon Written Request.

 
The Manager agrees that any money or other property of the Company or any
subsidiary of the Company held by the Manager under this Agreement shall be held
by the Manager as custodian for the Company or such subsidiary, and the
Manager’s records shall be appropriately marked clearly to reflect the ownership
of such money or other property by the Company or such subsidiary.  Upon the
receipt by the Manager of a written request signed by a duly authorized officer
of the Company requesting the Manager to release to the Company or any
subsidiary of the Company any money or other property then held by the Manager
for the account of the Company or any subsidiary of the Company under this
Agreement, the Manager shall release such money or other property to the Company
or such subsidiary of the Company within a reasonable period of time, but in no
event later than the later to occur of (i) three (3) business days following
such request and (ii) the earliest time following such request that remittance
will not cause the Manager to violate any law or breach any agreement to which
it or the Company is a party.  The Manager shall not be liable to the Company,
any subsidiaries of the Company, the Independent Directors, or the Company’s or
its subsidiaries’ stockholders for any acts performed or omissions to act by the
Company or any subsidiary of the Company in connection with the money or other
property released to the Company or any subsidiary of the Company in accordance
with this Section 12 and not constituting willful misconduct, gross negligence
or fraud.  The Company and any subsidiary of the Company shall indemnify the
Manager, its managers, officers, members and employees against any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever (including, without limitation, attorneys’ fees), which arise
in connection with the Manager’s release of such money or other property to the
Company or any subsidiary of the Company in accordance with the terms of this
Section 12 unless such expenses, losses, damages, liabilities, demands, charges
and claims arise in connection with acts or omissions which constitute willful
misconduct, gross negligence or fraud.  Indemnification pursuant to this
provision shall be in addition to any right of the Manager to indemnification
under Section 7 of this Agreement.
 
 
18

--------------------------------------------------------------------------------

 
 
13.
Representations and Warranties.

 
13.1.           NYMT and RB in Favor of the Manager.  The Company hereby
represents and warrants to the Manager as follows:
 
13.1.1.             Due Incorporation or Formation.  The Company is duly
incorporated, validly and in good standing in the State of Maryland, has the
power to own its assets and to transact the business, in which it is
engaged.  RB is duly organized, validly existing and in good standing under the
laws of State of Delaware, has the power to own its assets and to transact the
business in which it is now engaged.  RB does not do business under any
fictitious business name.
 
13.1.2.             Power and Authority.  Each of the Company and RB has the
power and authority to execute, deliver and perform this Agreement and all
obligations required under this Agreement and has taken all necessary action to
authorize this Agreement on the terms and conditions hereof and the execution,
delivery and performance of this Agreement and all obligations required under
this Agreement.  Except as shall have been obtained, no consent of any other
person, including, without limitation, stockholders, partners and creditors, as
applicable, of either of the Company or RB, and no license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required by the Company or RB in
connection with this Agreement or the execution, delivery, performance, validity
or enforceability of this Agreement and all obligations required under this
Agreement.  This Agreement has been, and each instrument or document required
under this Agreement will be, executed and delivered by a duly authorized
officer of the Company or RB (as applicable), and this Agreement constitutes,
and each instrument or document required under this Agreement when executed and
delivered under this Agreement will constitute, the legally valid and binding
obligation of each of the Company or RB (as applicable)enforceable against each
of the Company or RB (as applicable)in accordance with its terms.
 
13.1.3.             Execution, Delivery and Performance.  The execution,
delivery and performance of this Agreement and the documents or instruments
required under this Agreement will not violate any provision of any existing law
or regulation binding on either of the Company or RB, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
either of the Company or RB, or the Governing Instruments of, or any securities
issued by, either of the Company or RB or of any mortgage, indenture, lease,
contract or other agreement, instrument or undertaking to which either of the
Company or RB is a party or by which the Company or RB or any of its assets may
be bound, and will not result in, or require, the creation or imposition of any
lien on any of its property, assets or revenues pursuant to the provisions of
any such mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.
 
13.2.           Manager In Favor of Company.  The Manager hereby represents and
warrants to the Company as follows:
 
13.2.1.             Due Formation.  The Manager is duly organized, validly
existing and in good standing under the laws of North Carolina, has the limited
liability company power to own its assets and to transact the business in which
it is now engaged.  The Manager does not do business under any fictitious
business name.
 
 
19

--------------------------------------------------------------------------------

 
 
13.2.2.             Power and Authority.  The Manager has the corporate power
and authority to execute, deliver and perform this Agreement and all obligations
required under this Agreement and has taken all necessary limited liability
company action to authorize this Agreement on the terms and conditions hereof
and the execution, delivery and performance of this Agreement and all
obligations required under this Agreement.  No consent of any other person
including, without limitation, members and creditors of the Manager, and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required by the Manager in connection with this Agreement or the execution,
delivery, performance, validity or enforceability of this Agreement and all
obligations required under this Agreement.  This Agreement has been and each
instrument or document required under this Agreement will be executed and
delivered by a duly authorized officer of the Manager, and this Agreement
constitutes, and each instrument or document required under this Agreement when
executed and delivered under this Agreement will constitute, the legally valid
and binding obligation of the Manager enforceable against the Manager in
accordance with its terms.
 
13.2.3.             Execution, Delivery and Performance.  The execution,
delivery and performance of this Agreement and the documents or instruments
required under this Agreement will not violate any provision of any existing law
or regulation binding on the Manager, or any order, judgment, award or decree of
any court, arbitrator or governmental authority binding on the Manager, or the
governing instruments of, or any securities issued by, the Manager or of any
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking to which the Manager is a party or by which the Manager or any of
its assets may be bound, and will not result in, or require, the creation or
imposition of any lien on any of its property, assets or revenues pursuant to
the provisions of any such mortgage indenture, lease, contract or other
agreement, instrument or undertaking.
 
14.
Notices.

 
Unless expressly provided otherwise in this Agreement, all notices, requests,
demands and other communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been duly given, made and
received when (1) delivered by hand, (2) otherwise delivered against receipt
therefor, or (3) upon actual receipt of registered or certified mail, postage
prepaid, return receipt requested.  The parties may deliver to each other notice
by electronically transmitted facsimile copies, provided that such facsimile
notice is followed within twenty-four (24) hours by any type of notice otherwise
provided for in this Section 14.  Any notice shall be duly addressed to the
parties as follows:
 
 
20

--------------------------------------------------------------------------------

 
 

 
(a)
If to the Company:
         
New York Mortgage Trust, Inc.
   
52 Vanderbilt Avenue
   
New York, NY 10017
   
Attention:       Chief Executive Officer
   
Telecopy:        (732) 559-8250
       
with a copy to:
        Hunton & Williams LLP    
Bank of America Plaza, Suite 4100
   
600 Peachtree Street, NE
   
Atlanta, GA 30308
   
Attention: Christopher C. Green
   
Email: cgreen@hunton.com
       
(b)
If to the Manager:
         
RiverBanc LLC
   
227 West Trade Street, Suite 2170
   
Charlotte, NC 28202
   
Attention: Kevin Donlon
   
Email: kdonlon@riverbanc.com

 
Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the provisions of
this Section 14 for the giving of notice.
 
15.
Effective Date

 
The provisions set forth in this Agreement shall take effect as of January 1,
2013, “the Effective Date”.
 
16.
Binding Nature of Agreement; Successors and Assigns.

 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
assigns as provided in this Agreement.
 
17.
Entire Agreement.

 
This Agreement contains the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof.  The express terms hereof control and supersede any
course of performance and/or usage of the trade inconsistent with any of the
terms hereof.  This Agreement may not be modified or amended other than by an
agreement in writing.
 
 
21

--------------------------------------------------------------------------------

 
 
18.
Controlling Law.

 
This Agreement and all questions relating to its validity, interpretation,
performance and enforcement shall be governed by and construed, interpreted and
enforced in accordance with the laws of the State of New York, notwithstanding
any New York or other jurisdiction’s conflict of law provisions to the contrary.
 
19.
Indulgences, Not Waivers.

 
Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any right,
remedy, power or privilege, nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence.  No waiver
shall be effective unless it is in writing and is signed by the party asserted
to have granted such waiver.
 
20.
Titles Not to Affect Interpretation.

 
The titles of paragraphs and subparagraphs contained in this Agreement are for
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation hereof.
 
21.
Execution in Counterparts.

 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of which shall together constitute one and the same
instrument.  This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.
 
22.
Gender.

 
Words used herein regardless of the number and gender specifically used shall be
deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context requires.
 
23.
Attorneys’ Fees.

 
Should any action or other proceeding be necessary to enforce any of the
provisions of this Agreement or the various transactions contemplated hereby,
the prevailing party will be entitled to recover its actual reasonable
attorneys’ fees and expenses from the non- prevailing party.
 
 
22

--------------------------------------------------------------------------------

 
 
24.
Amendments.

 
This Agreement may not be amended, modified or changed (in whole or in part),
except by a formal, definitive written agreement expressly referring to this
Agreement, which agreement is executed by all of the parties.  The parties
hereto expressly acknowledge that no consent or approval of the Company’s
stockholders is required in connection with any amendment, modification or
change to this Agreement.
 
25.
Authority.

 
Each signatory to this Agreement warrants and represents that he is authorized
to sign on behalf of and to bind the party on whose behalf he, she or it is
signing.
 
[Signature Page Follows.]
 
 
23

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
first written above.
 
 
RB COMMERCIAL MORTGAGE LLC
RIVERBANC, LLC
       
By:   /s/ Steven R. Mumma
By:   /s/ Kevin Donlon
Name: Steven R. Mumma
Name: Kevin Donlon
Title: Chief Executive Officer
Title: Chief Executive Officer

 
 
NEW YORK MORTGAGE TRUST, INC.
 
 
 
By:   /s/ Steven R. Mumma
 
Name: Steven R. Mumma
 
Title: Chief Executive Officer
 

 
 
24

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Investment Guidelines
 
Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in that certain Amended and Restated Management Agreement, dated as of
February __, 2013, as may be amended from time to time (the “Management
Agreement”), by and between New York Mortgage Trust, Inc., a Maryland
corporation (the “Company”), RB Commercial Mortgage LLC, a Delaware limited
liability company corporation (“RB”, and RiverBanc, LLC, a North Carolina
limited liability company (the “Manager”).
 
General Guidelines


 
1.
Unless consented to by the Board of Directors of the Company, the Company shall
not make any Investments under the Agreement other than:



 
a.
commercial mortgage-backed securities;

 
b.
subordinate debt;

 
c.
preferred equity;

 
d.
new whole loans; and

 
e.
seasoned whole loans.



 
2.
No Investment shall be made that would cause the Company to fail to, or to be
able to, as the case may be, qualify as a REIT under the Code.



 
3.
No Investment shall be made that would cause the Company to be regulated as an
investment company under the Investment Company Act.



 
4.
A majority of the Independent Directors (as such term is defined under the
Company  Corporate Governance Guidelines) must approve any transaction between
the Company and/or any of its subsidiaries on the one hand and the Manager
and/or any of its Affiliates on the other hand.



 
5.
These Investment Guidelines may be amended, restated, modified, supplemented or
waived by the Company, after agreement with Manager, from time to time and at
any time.



Multifamily Subordinate Debt and Preferred Equity Guidelines
 

 
Property Types
● Conventional Apartments     ● Student Housing (subject to Company Board
approval)     ● Independent & Assisted Living (subject to Company Board
approval)     ● Cooperative Housing Associations     ● Mobile Home Parks (Grade
A quality, subject to Company Board approval)

 
 
A-1

--------------------------------------------------------------------------------

 
 

 
Legal Structures:
●
Preferred Equity - equity investment in ownership entity (LLC) with a senior
priority to receive distributions of current income and return of capital.
    ●
Mezzanine Loan - direct loan secured by interests of the property owner.
    ●
B-Note - subordinate interest in a first lien mortgage loan, secured directly by
the property and governed by an intercreditor agreement.
    Preferred Equity will be the favored structure due to its desirability with
senior lenders, lower documentation costs, and quicker access to the collateral
in a default. While Preferred Equity is legally “equity” and not “debt” the
payment priority allows it to be accounted on a fixed-income basis under GAAP.  
       
Deal Size:
●
Minimum size of $1 million.
    ●
Minimum tranche size of 7.5% of total collateral value.
    ●
Maximum size of $7.5 million. Larger deal size must be approved by the Company’s
Board.
         
Point of Attachment:
●
Minimum maturity debt yield equal to 200 bps. above current cap rate for the
property, as determined by the appraiser or other sub-market research.
    ●
Minimum initial DSCR of 1.05X utilizing stabilized, in-place cash flow, or 1.10X
for projected stabilized cash flow in connection with properties to be
renovated.
    ●
Maximum advance rate of 90% of RiverBanc collateral Valuation, as defined below
         
Cash Flow Underwriting:
RiverBanc’s determination of property cash flow will include the following:    
●
Minimum deductions from gross potential rent for a vacancy factor equal to the
greater of the sub-market or actual property experience, subject to adjustment
for properties in the initial lease-up phase following new construction or
renovation.
    ●
Minimum management fee of 3.5%
    ●
Minimum annual replacement reserves of $250 to $300 per unit, depending on age
and condition of property.

 
 
A-2

--------------------------------------------------------------------------------

 
 

 
Collateral Valuation:
The RiverBanc Collateral Valuation will include the sum of both the multifamily
property and cash collateral contributed at closing, determined as follows:    
        1) Existing value of the property, per appraiser or RiverBanc
underwriting;     Plus 2) Amount of any escrows set aside up front for immediate
repairs or property improvements;     Plus 3) Amount of any cash reserve set
aside up front to fund expenses during the property transition;     Excluding 4)
All broker fees, borrower fees, or other deal expenses.          
Guarantees:
Investments will generally be non-recourse to the borrowers or sponsors.        
  RiverBanc will require the specific transaction sponsor(s) or another well
capitalized entity (net worth of at least 25X the investment amount) to provide
guarantees for losses related to industry-standard bad acts, such as fraud,
misapplication of funds, environmental contamination, etc.

 

 
Minimum Economics:
● Minimum monthly or quarterly current pay rate of 9.0%     ● Minimum accruing
GAAP income of 12.0%          
Waivers:
● Waivers from these Guidelines may be granted by a majority of the Company’s
Board.     ● Attractive “unique” opportunities (structured pools or liquidating
strategies) will be reviewed specifically with the entire Board of the Company.

 
 
A-3

--------------------------------------------------------------------------------

 
 
EXHIBIT B




Section 5.3.1 Incentive Management Fee
 
At the end of each quarter the following calculation will be made:
 
Example Calculation Period:  January 1st, 2013 through March 31st, 2013
 
Average amount of Equity during the Calculation Period:  $100 million
 
Adjusted Net Income during the Calculation Period (GAAP Basis):  $3,750,000
 
Hurdle Rate:  12% per annum
 
Amount required to meet Hurdle Rate:  ( $100 million X 12%- ) divided by 4
(quarterly) = $3,000,000
 
Incentive Fee:  Adjusted Net Income -less Hurdle Rate Amount = $750,000 X 35%
Manager Split = $262,500
 
5.3.2 High Water Mark
 
Measurement Period = April 1, 2011 through current end of quarter assumed to be
March 31, 2013 (note that High Water Mark is on a rolling 24 month look-back,
pro rata for first 24 months of this Agreement)
 
Average Equity during the 24 month look back period = $100 million
 
Average Equity during the previous quarter (Calculation Period) = $100 million
 
Total Adjusted Net Income over the preceding 24 months = $16 million
 
Total Adjusted Net Income during the preceding quarter = $5.5 million
 
High Water Mark = 9.00% annual rate X 2 years X $100 million average Equity
invested = $18 million
 
High Water Mark shortfall = $18 million less $16 million = $2 million shortfall
 
Adjusted Net Income for Calculation Period- = $5.5 million less $2 million =
$3.5 million
 
Hurdle Rate:  12% per annum
 
Amount Required to meet Hurdle Rate:  ( -$100 million X 12% ) divided by 4
(quarterly) = $3.0 million
 
Adjusted Net Income less Hurdle return = $3.5 million less $3.0 million =
$500,000
 
Incentive Fee = $500,000 X 35% Manager Split = $175,000
 
B-1
 